As filed with the Securities and Exchange Commission on December 17 , UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Beyond Commerce, Inc. (Exact name of registrant as specified in its charter) Nevada 5961/8600 98-0512515 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 9029 South Pecos Suite 2800 Henderson, Nevada 89074 (702) 463-7000 (Address and telephone number of registrant’s principal executive offices) Mark V. Noffke Chief Financial Officer 9029 South Pecos Suite 2800 Henderson, Nevada 89074 (702) 463-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service) It is respectfully requested that the Securities and Exchange Commission send copies of all notices, orders and communications to: Darrin M. Ocasio, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, NY 10006 (212) 930-9700 (212) 930-9725 (fax) Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities registered on this Form are to be offered on a continuous or delayed basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. [ x ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Maximum Title of Each Class Aggregate Amount of of Securities to be Offering Price Registration Registered ($) Fee($)(1) Shares of Common Stock, par value $0.001 $ 15,000,000 $ 837 Total Fee Due $ 15,000,000 $ 837* 1. Calculated pursuant to Rule 457(o) under the Securities Act. * Previously Paid The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. 2 The information in this prospectus is not complete and may be changed. Beyond Commerce, Inc. may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion Dated December 17 , 2009 Prospectus Beyond
